Guerry, J.,
concurring specially. In Barden v. Grady, 37 Ga. 660, it was ruled: (1) “Inasmuch as a judgment in Georgia binds all the property of the defendant from its date, equity will not compel the plaintiff to levy on that portion of the property last sold by the defendant and sell.that before he can proceed against property sold previously to that last sold.” (2) “Where a defendant has sold all his property, a plaintiff in execution may levy on any of such property, subject to the lien of his judgment, at Iris option, without regard to the order in which defendant sold the different portions.” The case of Craigmiles v. Gamble, 85 Ga. 439 (11 S. E. 838), which has since been codified into Code, § 39-118, does not vary the ruling in the Barden case, quoted above. The Supreme Court in Hollinshed v. Woodard, 124 Ga. 721 (2) (52 S. E. 815), said: “The general rule laid down in the Civil Code, § 5424 [Code of 1933, § 39-118], that when property subject to a lien is sold in different parcels by the debtor, the part remaining should be first applied to the payment of the lien, and the parcels should be charged in the inverse order of their alienation, is a rule of contribution among the purchasers, and does not affect the right of the creditor to levy upon any of the parcels subject to his exe*506cution.” In Decatur County B. & L. Asso. v. Thigpin, supra, the Supreme Court said “much less would it affect the right of the State and county to levy upon any of the parcels for taxes.” Irrespective of whether this would or would not conflict with the cases therein named, it would not affect the right of the State, county, or municipality to have its tax execution levied upon any parcel of land on which the taxes were assessed. A tax execution is superior in dignity and legality to an execution issued under a judgment in favor of a creditor, and has priority over such judgment and over any other claim. As was said in the Hollmshe¡d case cited above, and followed in the Craig miles case, and is not in conflict under the section quoted, the same is a rule of contribution among purchasers, and does not affect the right of the holder of a valid execution to levy upon any of the parcels and subject them to the execution. A transferee of a tax execution who is also' a purchaser of some parcel of the property is subject to, and has the benefit of, the rule of contribution as laid down in the Code, § 39-118, as against the defendant and other purchasers. If he is a transferee of such execution without also being a purchaser of any part of the property of the defendant in fi. fa. he stands in the shoes of the transferor of the execution, and is entitled to all his rights. The word “purchaser,” as used in the opinions cited, refers to purchasers of the property and not purchasers of the execution.